           Case 1:17-vv-01762-UNJ Document 49 Filed 08/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-01762V
                                      Filed: May 16, 2019
                                        UNPUBLISHED


    JUDIANNE LYNCH,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Danielle Anne Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 9, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) in her right shoulder as a result of a pneumococcal conjugate
vaccination administered on October 12, 2015. Petition at 1-3. The case was assigned
to the Special Processing Unit of the Office of Special Masters.

        On October 22, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On May 15, 2019, respondent filed a proffer on

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01762-UNJ Document 49 Filed 08/14/19 Page 2 of 4



award of compensation (“Proffer”) indicating petitioner should be awarded $68,034.58.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $68,034.58 (comprised of $67,500.00 for pain
and suffering and $534.58 in unreimbursable expenses) in the form of a check
payable to petitioner, Judianne Lynch. This amount represents compensation for all
damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:17-vv-01762-UNJ Document 49 Filed 08/14/19 Page 3 of 4



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    JUDIANNE LYNCH,                                 )
                                                    )
                  Petitioner,                       )    No. 17-1762
                                                    )    Chief Special Master Dorsey
    v.                                              )    ECF
                                                    )
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                  Respondent.                       )
                                                    )

                         PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On October 19, 2018, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner suffered an injury (SIRVA) that is compensable under the National Childhood Vaccine

Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34. Accordingly, on October 22,

2018, the Chief Special Master issued a Ruling on Entitlement.

         Respondent now proffers that, based on the evidence of record, petitioner should be

awarded $68,034.58. This amount represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

         The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
           Case 1:17-vv-01762-UNJ Document 49 Filed 08/14/19 Page 4 of 4



   A. Petitioner’s Damages


         A lump sum payment of $68,034.58 (comprised of $67,500.00 for pain and suffering and

$534.58 in unreimbursable expenses) in the form of a check payable to petitioner, Judianne

Lynch.

   B. Guardianship


         Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               C. SALVATORE D’ALESSIO
                                               Acting Director
                                               Torts Branch, Civil Division

                                               CATHARINE E. REEVES
                                               Deputy Director
                                               Torts Branch, Civil Division

                                               GABRIELLE M. FIELDING
                                               Assistant Director
                                               Torts Branch, Civil Division

                                               /s/ Daniel A. Principato
                                               DANIEL A. PRINCIPATO
                                               Trial Attorney
                                               Torts Branch, Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, D.C. 20044-0146
                                               Phone: (202) 616-3662
                                               Fax: (202) 353-2988

Dated: May 15, 2019




                                                  2
